Citation Nr: 0530494	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a disability of the 
lumbar segment of the spine.

3.  Entitlement to a compensable evaluation for bilateral pes 
planus, on appeal from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	S. W. Wischow, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty during World War II from 
February 1941 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Sioux Falls, South Dakota.  

This is the second time that a claim involving the issues 
noted on the front page of this action has been before the 
Board.  When the case was originally before it, the issues 
were:

1.  Whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
lumbar spine disability.

2.  Entitlement to service connection for 
a bilateral knee disability.

3.  Entitlement to an initial compensable 
evaluation for a scar, residual of a 
pilonidal cyst.

4.  Entitlement to an initial compensable 
evaluation for pes planus.

The Board issued a decision on those four issues in June 
2004.  Specifically, the Board reopened the veteran's claim 
involving the lower back and then denied entitlement to 
service connection.  It also denied entitlement to service 
connection for a bilateral knee disability.  Ten percent 
disability evaluations were awarded for pes planus and a 
scar.  

The veteran was notified of that decision and he appealed to 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  The issues specifically appealed 
were those involving the back, knees, and feet.  The veteran 
did not appeal the assignment of a 10 percent disability 
rating for a scar.  In a decision dated June 22, 2005, the 
Court upheld the Board's decision with respect to reopening 
the claim involving the back.  However, the Court vacated and 
remanded the remaining items.  The claim is now before the 
Board for action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

As noted above, the Court reviewed the Board's previous 
action and found that the Board erred when it did not discuss 
statements made by the veteran with respect to the issues 
involving the back and knees.  Moreover, the Court noted that 
it did not fully explain why it discounted private medical 
opinions that supported the veteran's contentions.  
Additionally, the Court insinuated that the Board should have 
obtained additional medical information with respect to the 
veteran's bilateral pes planus.  Finally, the Court noted 
that the VA had to inform the veteran how he could prevail on 
his claim and that it was the responsibility of the VA/Board 
to provide adequate reasons and bases on why it granted or 
denied the veteran's claim.  

After further reviewing the Court's decision, including the 
appellant's (and his attorney's) submissions to the Court, it 
the conclusion of the Board that the claim must be returned 
to the RO/AMC for additional development.  That development 
includes obtaining additional opinions and evaluations of the 
veteran's knees, back, and feet.

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c) (2005).

The Board first recognizes that the veteran in this matter is 
unlike other appellant's who provide statements and opinions 
with respect to their claims.  The veteran is a trained 
medical professional, an individual who has undergone medical 
training.  Moreover, per the claims folder, the veteran has 
been involved with medical research and teaching for 
approximately twenty years.  As such, the veteran is not a 
layperson, and the statements and opinions provided by him 
must be accorded probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211 (1993).  As such, the VA is required to inform the 
veteran that he should provide corroborating medical 
treatises or documents that support his assertions as a 
trained medical provider.  Also, the veteran must be 
informed, in detail, how he can prevail on his claim.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005).  The veteran and several private physicians have 
opined that the veteran now suffers from disabilities of the 
lumbar segment of the spine and the knees, and that these 
began in or were caused by the veteran's military service.  
Although a VA doctor has also provided an opinion, the detail 
needed to specifically rule out the possibility that this 
disorder began in, was caused by, or was aggravated via his 
military service was not included in the report.

Therefore, it is the opinion of the Board that thorough and 
contemporaneous medical examinations which takes into account 
the records of prior medical treatment, along with the 
veteran's service personnel records and the opinions made by 
various private doctors, should be accomplished, so that the 
disability evaluation will be a fully informed one in regards 
to the appellant's claims.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, along with the inferences provided by 
the Court, it is the Board's opinion that such examinations 
should be afforded the veteran before the Board's decision on 
the merits of his claim is issued.  See also 38 C.F.R. § 4.2 
(2005) (". . . if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes"); 38 
C.F.R. § 4.10 (2005) (the examiner must give a "full 
description of the effects of disability upon the person's 
ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 
589, 594.  Because a physician has not commented specifically 
on each of the veteran's assertions nor has a doctor 
addressed each of the private physicians' statements, the 
claim is remanded for the purpose of obtaining additional 
medical information that would provide answers to the 
veteran's contentions.

With respect to the veteran's claim involving bilateral pes 
planus, the Court has indicated that additional information 
should be obtained with respect to the severity of the 
disability.  In other words, VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  Hence, a 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) should be accomplished.  Such an 
examination will provide to the Board a detailed synopsis of 
the symptoms and manifestations produced by the foot 
disorder, which, in turn, will assist the Board in assigning 
a disability evaluation.  Hence, this issue is also remanded 
for the purpose of obtaining additional medical information 
that may provide answers to the veteran's contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005), 38 C.F.R. § 3.159(b)(1) (2005), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002) are fully complied with and 
satisfied as to the issue on appeal.  In 
particular, the RO must inform the 
claimant:  (1) about the information and 
evidence not of record that is necessary 
to substantiate his claim for service 
connection for a disability of the lumbar 
segment of the spine and a bilateral knee 
disability, to include either condition 
being secondary to his service- connected 
bilateral pes planus; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his direct or 
secondary service connection claim.  
Specifically, the RO must issue a letter 
to the veteran that provides in detail 
what the veteran must do in order to 
prevail on his claim for service 
connection both on a direct and on a 
secondary basis.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA.  

2.  The RO should schedule the veteran 
for a VA examination, by an appropriate 
physician, to evaluate his claimed back 
and bilateral knee disabilities.  The 
claims folder and this remand are to be 
made available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from disabilities involving the 
back and knees, and, if so, the etiology 
of the claimed disorders.  For each 
disability, the examiner is asked to 
state whether it is at least as likely as 
not that any such disorder is related to 
any in-service disease or injury, 
including the veteran's service-connected 
bilateral pes planus.  If this matter 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented on by the examiner in the 
respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  Each examiner 
must fully discuss all of the private 
physician opinions, and that of the 
veteran, involving the etiology of each 
disability.  If further testing or 
examination by specialists is required to 
evaluate the lower back and knees, such 
testing or examination is to be done 
before completion of the appropriate 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Again, each examiner 
must discuss opinions provided by the 
veteran's private doctors.  Also, it is 
requested that the results of each 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  The RO should schedule the veteran 
for a podiatry examination; said 
examination should be conducted, if 
possible, by a physician who has not 
previously seen or treated the veteran.  
All necessary tests should be conducted, 
such as range of motion studies and 
strength tests, and the examiner should 
review the results of any testing prior 
to completion of the report.  The RO 
should request that the examiner render 
diagnoses of all current pathology of 
bilateral pes planus and provide a 
complete rational for all conclusions 
reached.  The examiner must specifically 
note that he or she has reviewed the 
entire claims folder, including all 
medical evidence obtained via this 
REMAND.

The report of the foot examination should 
include a description of the effect, if 
any, of the veteran's pain on the 
function and movement of either feet.  
Specifically, the examiner should provide 
complete and detailed answers in the 
examination report to the following 
questions, which are directed toward 
matters expressly for consideration under 
38 C.F.R. §§ 4.40 and 4.45 (2005).  The 
answers should take into account and 
consideration any information gleaned 
from the veteran's claims folder.

In responding to the following questions, 
it is requested that the examiner comment 
on the disability resulting from 
bilateral pes planus.

(1)  What is the extent of limitation on 
the ability to perform the normal working 
movements of either foot with normal 
excursion, strength, speed, coordination, 
and endurance?  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
along with the functional loss, with 
respect to all of these elements.  See 38 
C.F.R. § 4.40 (2005).

(2)  Is any functional loss of either 
foot due to pain, and is any found pain 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion?  See 38 
C.F.R. § 4.40 (2005).

(3)  Is there any evidence of disuse of 
either foot and, if so, what is the 
nature of that evidence, e.g., atrophy, 
the condition of the skin, absence of 
normal callosity or the like?  See 38 
C.F.R. § 4.40 (2005).

(4)  Is there less movement than normal 
in the either foot and, if so, is it due 
to crepitus, ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, 
contracted scars, a combination of some 
or all of these, or some other cause?  
See 38 C.F.R. § 4.45 (2005).

(5)  Is there weakened movement of the 
feet and, if so, is it due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
some combination of some or all of these, 
or some other cause?  See 38 C.F.R. § 
4.45 (2005).

(6)  Is there evidence of excess 
fatigability?  See 38 C.F.R. § 4.45 
(2005).

(7)  Is there evidence of incoordination 
of, or impaired ability to execute 
movements smoothly by the feet and, if 
so, is this the result of pain?  See 38 
C.F.R. § 4.45 (2005).

(8)  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of the feet and, if so, is this 
the result of bilateral pes planus?  See 
38 C.F.R. § 4.45 (2005).

(9)  Does the veteran have post-traumatic 
arthritis of the feet, and if so, is this 
the result of bilateral pes planus?  

(10)  What are the symptoms and 
manifestations produced by the veteran's 
service-connected pes planus?  That is, 
does the veteran use orthotics?  Is there 
pronation, and if so, is it mild, 
moderate, severe?  Is there tenderness 
and are there callosities?

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

4.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  If the requested 
examination reports do not include 
detailed descriptions or adequate 
responses to the specific opinions 
requested, the specific report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2005); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

